Continuation Sheet

Continuation of 12.  because: 
 	It remains the Examiner’s position that the claims are unpatentable for reasons previously of record in the final office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 June 2021 and 15 June 2021 were filed after the mailing date of the Final Rejection on 28 April 2021.  The 15 June 2021 submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.
The information disclosure statement filed 28 July 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the required certification statement has not been made (see p. 3 of the IDS).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Applicant’s Arguments
	Applicant’s arguments filed 28 July 2021 regarding the 35 U.S.C. § 103 rejection of claims 2, 9, and 10 of record over JP 09-235522 A and of claims 7 and 8 over JP ‘522 and Hannington (U.S. Pub. 2009/0053449) have been carefully considered but are deemed unpersuasive.
Applicant argues that the Examiner has improperly related the recited tackiness of the claimed invention to the adhesiveness of the prior art adhesive sheets.  Furthermore, applicant notes that the relevant property is measured with a tackiness checker which has a contact areas of 150 mm2, and thus the feature of the pending claims of “a tackiness of 12 to 25 N at a temperature of 5°C” can be converted into “0.08 to 0.17 N/mm2 at a temperature of 5°C”, and likewise the claimed feature of “a tackiness of 12 to 23 N at a temperature of 35°C” can be converted into “0.08 to 0.15 N/mm2 at a temperature of 35°C”, see p. 10-11 of the remarks.
Regarding the difference between tackiness and adhesive power, the Examiner is not persuaded.  The claims do not specify the timing at which the tackiness property is measured.  While the specification does give an example of conditions at which the tackiness is measured (see p. 20, [0079] of the clean substitute disclosure filed on 26 April 2019), this example does not define the recited property.  Furthermore, the claims do not specify the contact time or other testing conditions to determine the claimed tackiness property.
The Examiner also notes that the prior art JP ‘522 notes the adhesive force in g/25mm at time 0, see the third row of the table in p. 5 of the original document.  The initial adhesive force at time 0 is considered equivalent to the tackiness.  Evidence of rd and 4th row of the table in p. 5 of the original document.1  The Examiner further notes that the initial adhesion of JP ‘522 is similar in value to the low-temperature pressure-sensitive adhesive force in units of N/25mm noted in Table 1 of the instant specification.  This further suggests that the claimed invention is anticipated by the prior art.
Regarding the contact area of the tackiness measurement device, the Examiner notes the Declaration of Inomata submitted on 28 July 2021 in which the contact area of the device described in the instant application is measured to be 150 mm2.  Thus, the recited tackiness property of 12 to 25 N at 5 °C can be converted to 0.08 to 0.17 N/mm2 at 5 °C by dividing the tackiness force by the contact area.
However, the measurement details including contact area and contact time for tackiness measurement are not recited in the presently rejected claims.  Applicant’s arguments are thus not commensurate in scope with the claims.
	Accordingly, this 35 U.S.C. §103 rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that the Japanese symbol “日“ in this context represents the time period of a day.